United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3523
                                 ___________

Johnnie Ray Hawthone,                    *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
       v.                                * District Court for the Eastern
                                         * District of Arkansas.
Christine Turntine, Medical              *
Records, C.M.S., Jefferson County        *       [UNPUBLISHED]
Correctional Facility (originally sued   *
as C. Turntine); Solomon Mogbo, Dr., *
Jefferson County Correctional            *
Facility, Arkansas Department of         *
Correction (originally sued as Mogbo), *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: March 18, 2003
                            Filed: March 21, 2003
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.
       Arkansas inmate Johnnie Ray Hawthone (Hawthone) appeals the district
court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action for
deliberate indifference to his medical needs. After de novo review of the record, see
Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997), we conclude summary
judgment was proper for the reasons stated by the district court. We also note that
Hawthone had no constitutional or statutory right to effective assistance of counsel
in this civil case. See Taylor v. Dickel, 293 F.3d 427, 431 (8th Cir. 2002); Glick v.
Henderson, 855 F.2d 536, 541 (8th Cir. 1988).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas, adopting the report and recommendations
of the Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern
District of Arkansas.
                                         -2-